
	
		IB
		Union Calendar No. 253
		111th CONGRESS
		2d Session
		H. R. 4192
		[Report No.
		  111–437]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			December 3, 2009
			Mr. Thompson of
			 California introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		
			March 11, 2010
			Additional sponsor: Ms.
			 Woolsey
		
		
			March 11, 2010
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on December 3, 2009
		
		
			
		
		A BILL
		To designate the Stornetta Public Lands as
		  an Outstanding Natural Area to be administered as a part of the National
		  Landscape Conservation System, and for other
		  purposes.
	
	
		1.Short title;
			 definitions
			(a)Short
			 TitleThis Act may be cited as the Stornetta Outstanding Natural Area Act of
			 2010.
			(b)DefinitionsIn this Act:
				(1)Public
			 landsThe term public lands has the meaning stated
			 in section 103(e) of the Federal Land Policy and Management Act of 1976 (43
			 U.S.C. 1703(e)).
				(2)Outstanding natural
			 areaThe term Outstanding Natural Area means the
			 Stornetta Outstanding Natural Area established under section 2.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(4)Stornetta Public
			 LandsThe term Stornetta Public Lands means the
			 lands designated as such on the map referred to in section 2(b).
				2.Designation of the
			 Stornetta Outstanding Natural Area
			(a)In
			 GeneralIn order to protect, conserve, and enhance for the
			 benefit and enjoyment of present and future generations the unique and
			 nationally important historical, natural, cultural, scientific, educational,
			 scenic, and recreational values of certain lands in and around the Stornetta
			 Public Lands, in Mendocino County, California, while allowing certain
			 recreational and research activities to continue, there is established, subject
			 to valid existing rights, the Stornetta Outstanding Natural Area.
			(b)MapThe Outstanding Natural Area shall consist
			 of the lands generally depicted as the Stornetta Outstanding Natural Area on
			 the map titled Stornetta Outstanding Natural Area and dated
			 December 3, 2009. The map shall be on file and available for public inspection
			 in the Office of the Director, Bureau of Land Management, United States
			 Department of the Interior, and the State office of the Bureau of Land
			 Management in the State of California.
			(c)Basis of
			 ManagementThe Secretary shall manage the Outstanding Natural
			 Area as part of the National Landscape Conservation System to protect the
			 resources of the area, and shall allow only those uses that further the
			 purposes for the establishment of the Outstanding Natural Area, the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), and other
			 applicable laws.
			(d)WithdrawalSubject
			 to valid existing rights, the Federal lands and interests in lands included
			 within the Outstanding Natural Area are hereby withdrawn from—
				(1)all forms of entry,
			 appropriation, or disposal under the public land laws;
				(2)location, entry, and
			 patent under the public land mining laws; and
				(3)operation of the mineral
			 leasing and geothermal leasing laws and the mineral materials laws.
				3.Management of the
			 Stornetta Outstanding Natural Area
			(a)In
			 GeneralThe Secretary shall manage the Outstanding Natural Area
			 in a manner that conserves, protects, and enhances the unique and nationally
			 important historical, natural, cultural, scientific, educational, scenic, and
			 recreational values of that area, consistent with the requirements section of
			 2(c).
			(b)UsesSubject
			 to valid existing rights, the Secretary shall only allow such uses of the
			 Outstanding Natural Area as the Secretary finds are likely to further the
			 purposes for which the Outstanding Natural Area is established as set forth in
			 section 2(a).
			(c)Management
			 PlanNot later than 3 years after funds are made available for
			 this purpose, the Secretary shall complete a comprehensive management plan
			 consistent with the requirements of section 202 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1712) to provide long-term management
			 guidance for the public lands within the Outstanding Natural Area and fulfill
			 the purposes for which it is established, as set forth in section 2(a). The
			 management plan shall be developed in consultation with appropriate Federal,
			 State, and local government agencies, with full public participation, and shall
			 include—
				(1)provisions designed to
			 ensure the protection of the resources and values described in section
			 2(a);
				(2)a proposal for minimal
			 administrative and public facilities to be developed or improved at a level
			 compatible with achieving the resources objectives for the Outstanding Natural
			 Area as described in subsection (a) and with other proposed management
			 activities to accommodate visitors and researchers to the Outstanding Natural
			 Area; and
				(3)cultural resources
			 management strategies for the Outstanding Natural Area, prepared in
			 consultation with appropriate departments of the State of California, with
			 emphasis on the preservation of the resources of the Outstanding Natural Area
			 and the interpretive, education, and long-term scientific uses of the
			 resources, giving priority to the enforcement of the Archaeological Resources
			 Protection Act of 1979 (16 U.S.C. 470aa et seq.) and the National Historic
			 Preservation Act (16 U.S.C. 470 et seq.) within the Outstanding Natural
			 Area.
				(d)Cooperative
			 AgreementsIn order to better implement the management plan and
			 to continue the successful partnerships with local communities, the California
			 Coastal National Monument and Manchester State Park, administered by the
			 California Department of Parks and Recreation, the Secretary may enter into
			 cooperative agreements with the appropriate Federal, State, and local agencies
			 pursuant to section 307(b) of the Federal Land Management Policy and Management
			 Act of 1976 (43 U.S.C. 1737(b)).
			(e)Research
			 ActivitiesIn order to continue the successful partnership with
			 research organizations and agencies and to assist in the development and
			 implementation of the management plan, the Secretary may authorize within the
			 Outstanding Natural Area appropriate research activities for the purposes
			 identified in section 2(a) and pursuant to section 307(a) of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1737(a)).
			(f)AcquisitionState
			 and privately held lands or interests in lands adjacent to the Outstanding
			 Natural Area and identified as appropriate for acquisition in the management
			 plan may be acquired by the Secretary as part of the Outstanding Natural Area
			 only by—
				(1)donation;
				(2)exchange with a willing
			 party; or
				(3)purchase from a willing
			 seller.
				(g)Additions to the
			 Outstanding Natural AreaAny lands or interest in lands adjacent
			 to the Outstanding Natural Area acquired by the United States after the date of
			 the enactment of this Act shall be added to and administered as part of the
			 Outstanding Natural Area.
			(h)OverflightsNothing
			 in this Act or the management plan shall be construed to—
				(1)restrict or preclude
			 overflights, including low-level overflights, military, commercial, and general
			 aviation overflights that can be seen or heard within the Outstanding Natural
			 Area;
				(2)restrict or preclude the
			 designation or creation of new units of special use airspace or the
			 establishment of military flight training routes over the Outstanding Natural
			 Area; or
				(3)modify regulations
			 governing low-level overflights above the adjacent Gulf of the Farallones
			 National Marine Sanctuary.
				(i)Law Enforcement
			 ActivitiesNothing in this Act shall be construed to preclude or
			 otherwise affect coastal border security operations or other law enforcement
			 activities by the Coast Guard or other agencies within the Department of
			 Homeland Security, the Department of Justice, or any other Federal, State, and
			 local law enforcement agencies within the Outstanding Natural Area.
			(j)Native American Uses
			 and InterestsIn recognition
			 of the past use of the Outstanding Natural Area by Indians and Indian tribes
			 for traditional cultural and religious purposes, the Secretary shall ensure
			 reasonable access to the Outstanding Natural Area by Indians and Indian tribes
			 for such traditional cultural and religious purposes. In implementing this
			 section, the Secretary, upon the request of a federally recognized Indian tribe
			 or Indian religious community, may temporarily close to the general public use
			 of one or more specific portions of the Outstanding Natural Area in order to
			 protect the privacy of traditional cultural and religious activities in such
			 areas by the federally recognized Indian tribe or Indian religious community.
			 Any such closure shall be made to affect the smallest practicable area for the
			 minimum period necessary for such purposes. Such access shall be consistent
			 with the purpose and intent of Public Law 95–341 (42 U.S.C. 1996 et seq.;
			 commonly referred to as the American Indian Religious Freedom
			 Act).
			(k)No Buffer
			 ZonesThe designation of the Outstanding Natural Area is not
			 intended to lead to the creation of protective perimeters or buffer zones
			 around the area. The fact that activities outside the Outstanding Natural Area
			 and not consistent with the purposes of this Act can be seen or heard within
			 the Outstanding Natural Area shall not, of itself, preclude such activities or
			 uses up to the boundary of the Outstanding Natural Area.
			
	
		March 11, 2010
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
